                                                                    FILED
                     UNITED STATES DISTRICT COURT
                                                                  JAN I 6 2D2D
                     EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division
                                                            CLERK, U.S. DISTRICT COURT
                                                                   NORFOLK. VA
CHERYL A. FLYNN,

                  Plaintiff,

       V.                                             CIVIL NO. 2:18cv502

MID-ATLANTIC MARITIME
ACADEMY, LLC,

                  Defendant.


                           MEMORANDUM FINAL ORDER


       This matter comes before the court on the Motion for Summary

Judgment filed by Defendant Mid-Atlantic Maritime Academy, LLC

C'MAMA") on March 5, 2019, and accompanying Memorandum in Support.

EOF Nos. 15, 16. Plaintiff, Cheryl A. Flynn, filed a Memorandum in

Opposition on March 26, 2019. ECF No. 33. MAMA filed a Reply on

April 1, 2019. ECF No. 37.

       On April 5, 2019, this court referred the Motion for Summary

Judgment to United States Magistrate Judge Lawrence R. Leonard,

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Federal

Rule   of Civil   Procedure    72(b), to   conduct    hearings,     including

evidentiary     hearings,    if   necessary,    and   to   submit     to    the

undersigned     district     judge   proposed   findings    of     fact,      if

applicable, and recommendations for the disposition of the Motion

for Summary Judgment. ECF No. 39.
     The   Magistrate        Judge   filed    the    Report   and   Recommendation

C^R&R")    on   July   30,    2019.   ECF     No.    56.   The   Magistrate     Judge

recommended that MAMA's Motion for Summary Judgment be granted and

Plaintiff's Complaint be dismissed with prejudice. R&R at 1. By

copy of the R&R, the parties were advised of their right to file

written objections to the findings and recommendations made by the

Magistrate Judge. See id. at 42. On August 27, 2019, Plaintiff

filed Objections to the R&R, ECF No. 60, and MAMA filed a Response,

ECF No. 61.


                               I. LEGAL STANDARD


     Pursuant     to   Rule     72(b)   of     the    Federal     Rules    of   Civil

Procedure, the court, having reviewed the record in its entirety,

shall make a ^ novo determination of those portions of the R&R to

which a party has ''properly objected." Fed. R. Civ. P. 72(b)(3).

The court may accept, reject, or modify, in whole or in part, the

recommendation of the Magistrate Judge, or recommit the matter to

him with instructions. 28 U.S.C. § 636(b)(1).

     Objections,       however,       "must     be     made      'with    sufficient

specificity so as reasonably to alert the district court of the

true ground of the objection.'" Scott v. Virginia Port Auth., No.

2:17cvl76, 2018 WL 1508592 at *2 (E.D. Va. Mar. 27, 2018) (Jackson,

J.) (quoting United States v. Midqette, 478 F.3d 616, 622 (4th

Cir. 2007)). "General or conclusory objections are the equivalent

of a waiver." Id.; see also Tyler v. Wates, 84 F. App'x 289, 290
(4th Cir. 2003) (unpublished) (^'A general objection to the entirety

of the magistrate judge's report is tantamount to a failure to

object.").

      Thus, absent a specific, proper objection, the court only

reviews for clear error. See Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982); see also, e.g.. United States Underwriters Ins.

Co. V. ITG Dev. Grp., LLC, 294 F. Supp. 3d 18, 23 (E.D.N.Y. 2018)

(^^The clear error standard also applies when a party makes only

conclusory or general objections.").

                                 II. DISCUSSION


                              A. Hearsay Objection

      Plaintiff's first objection is that the R&R incorrectly held

a statement that Mrs. Lee Goldman made regarding post-traumatic

stress disorder (^^PTSD") to be inadmissible hearsay. Objs. at 2,

17-19; R&R at 6 n.4. Plaintiff testified at her deposition that

the statement is as follows: ""[Mrs. Goldman] made a derogatory

comment that people with PTSD are unstable and can't be trusted

and we have to be leery of what they're carrying around." Flynn

Dep. 231:1-3, ECF No. 33-4.

      Plaintiff      is    correct that     this    statement     is   not   hearsay.

Hearsay is ^^a statement that (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers

in   evidence   to   prove    the   truth   of     the   matter   asserted in    the

statement." Fed.          R. Evid. 801(c).       Plaintiff,   however, does      not
offer the statement to prove the truth of the matter asserted.

''Flynn did not proffer Mrs. Goldman's statement to prove persons

with PTSD are unstable or cannot be trusted. She proffered it to

prove Mrs. Goldman's bias against persons with PTSD . . . ." Objs.

at 18. Because Plaintiff does not offer the statement to prove

that people with PTSD are unstable or cannot be trusted, it is not

hearsay. See, e.g.. United States v. Mitre, 132 F. App'x 495, 497

(4th Cir. 2005) (unpublished) (''Because we conclude the testimony

was not admitted to prove the truth of the matter asserted, we

conclude it was not hearsay."). MAMA does not offer any persuasive

argument to the contrary, other than claiming without support that

the comment is "classic hearsay, for which there is no exception."

Resp. at 12. Accordingly, the court GRANTS Plaintiff's objection

to the extent she objects to the ruling that the statement is

inadmissible hearsay.

        However, the court disagrees with Plaintiff's conclusion that

this statement is evidence of direct discrimination or sufficient


evidence to establish        discrimination      at the    third step of the

McDonnell      Douglas   framework.       "Derogatory      remarks"       do    not

constitute     direct evidence "unless [they]            were   related    to   the

employment decision in question." Brinkley v. Harbour Recreation

Club,    180   F.3d   598,   608   (4th   Cir.   1999)    (citation   omitted),

overruled on other grounds by Desert Palace, Inc. v. Costa, 539

U.S. 90, 101-02 (2003). Furthermore, "in the absence of a clear
nexus with the employment decision in question, the materiality of

stray or isolated remarks is substantially reduced." Merritt v.

Old Dominion Freight Line, Inc., 601 F.3d 289, 300 {4th Cir. 2010).

       Here, Plaintiff has        not demonstrated a          connection         between

Mrs. Goldman's isolated statement and the                  decision    to terminate

her employment. Mrs. Goldman is the wife of Mr. Arthur Goldman,

MAMA'S CEO. Goldman Dep. 6:5-11, 46:4-8, EOF No. 16-3.                      But she is

not a MAMA employee. Nanartowich Dep. 77:6-8, EOF No. 33-3. And

Plaintiff offers no evidence, other than her own speculation, that

Mrs.   Goldman    influenced    the     termination       decision    or    that    this


statement was in any way connected to the termination decision.

Plaintiff's     contention     that    Mrs.    Goldman ''exercise[d]         de    facto

control   and     influence[d]        company    affairs",      Objs.       at     3,    is

unsupported      and   not    evidence        that   Mrs.     Goldman       influenced

Plaintiff's      termination    decision.       Accordingly,         Mrs.    Goldman's

statement is     not   evidence    of   direct discrimination.              See,   e.g.,

Matias V. Elon Univ., 780 F. App'x 28, 30 (4th Cir. 2019) (holding

that a comment "though objectionable, was the type of isolated

statement     that     does     not     amount       to     direct     evidence          of


discrimination.").

       The comment is also not enough to meet Plaintiff's burden of

producing sufficient evidence to show at the third step of the

McDonnell       Douglas      burden      shifting         framework        that         MAMA

intentionally discriminated against her. See Ennis v. Nat'1 Ass'n
of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995) (''If

the defendant meets this burden of production, the presumption

created by the prima facie case 'drops out of the picture,' and

the plaintiff bears the ultimate burden of proving that she has

been   the   victim   of   intentional    discrimination."      (quoting    St.

Mary^ s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993))). Again,

there is no evidence that Mrs. Goldman's statement affected the


termination decision, and Mrs. Goldman is not a MAMA employee.

Because Plaintiff has failed to demonstrate a connection between


the statement and her termination, the statement is not sufficient

to show that MAMA discriminated against her due to her disability.

Accordingly, the      court OVERRULES Plaintiff's         objection    to   the

extent it argues that Mrs. Goldman's statement is sufficient to

show direct discrimination or meet the third step of the McDonnell

Douglas framework.

                           B. Remaining Objections

       Plaintiff's    second    objection    is    to   the   R&R's   ultimate

conclusion that Plaintiff failed "to demonstrate she has been the


victim of intentional discrimination" and the recommendation that


MAMA'S   Motion   for   Summary   Judgment    be   dismissed.    Objs.     at   2

(quoting R&R at 41-42). As discussed above, objections to the R&R

must be specific.       Supra Part I.     Unspecific objections are the

"equivalent of a waiver." Scott, 2018 WL 1508592 at *2. However,

the court will construe the arguments that Plaintiff makes in the



                                      6
"Analysis"    section    as   specific   objections     and   review    those

objections ^ novo. See Objs. at 15-22.^

                    a. Wright v. Stark Truss Co.

      Plaintiff's first argument is that the case Wright v. Stark

Truss Co., 2012 U.S. Dist. LEXIS 103663 (D.S.C. May 10, 2012),

supports her position. The court notes that Wright is not binding

on this court, and the Magistrate Judge did address Wright in the

R&R. See R&R at 30, 31. In addition, the case does not support

Plaintiff's    position,       because   the    facts    in    Wright     are

distinguishable from the facts here. In Wright, there was evidence

that the decisionmaker fired the employee because of the employee's

mental health impairments and that the employer's reason for the

termination was pretextual. Wright, 2012 U.S. Dist. LEXIS 103663

at *17, 21-29.

      Here, in contrast. Plaintiff does not offer any evidence that

the   decisionmaker,    Mr.   Nanartowich,   fired   Plaintiff because     of

PTSD. Instead, the evidence shows the opposite, because Plaintiff

disclosed PTSD-symptomatic behavior^ to MAMA as early as 2014. See

Flynn Dep. 226:12-227:21, ECF No. 16-2. Plaintiff disclosed other



     ^ The "Facts" section, see Objs. at 2-14, is also not a
specific objection to the R&R. The court therefore reviews any
differences between Plaintiff's version of the facts and the facts
in the R&R for clear error. See infra Part II.C.


     2 Like the R&R, this Memorandum Final Order uses the term
"PTSD-symptomatic behavior" to refer to both Plaintiff's symptoms
and any behavior derived from those symptoms. R&R at 6 n.5.
PTSD-symptomatic behavior to MAJXIA between 2015 and 2017. See, e.g./

id. 53:17-18, 233:5-13, 281:15-282:19; Nanartowich Dep. 49:7-11,

ECF No. 33-3. Yet Plaintiff was not terminated until September 11,

2017.            53:18-22.3


     Moreover,        unlike    in   Wright,     Plaintiff    does   not offer      any

persuasive        evidence    that   the   two     (2)   stated    reasons    for    her

termination were pretextual. First, MAMA terminated her employment

because she changed the password on her workstation computer and

changed the password for MAMA's TowneBank profile. Flores Dep.

18:2-12,      49:3-51:5,      ECF    No.   16-4;    Nanartowich      Dep.    8:7-10:8,

22:3-16, 60:8-61:5, ECF No. 16-1; Goldman Dep. 20:12-21:9, ECF No.

16-3. Second, MAMA terminated her employment because she returned

from scheduled time off three weeks early. Nanartowich Dep. 9:2-11,

ECF No. 16-1. Plaintiff does not offer persuasive evidence that

these       reasons    are    pretextual.      Wright       does   not   alter      this

conclusion. Therefore, any objection based on Wright is OVERRULED.




        3   In    fact,   the   record     shows     that    Mr.   Nanartowich       was
sympathetic to Plaintiff and her PTSD-symptomatic behavior
throughout her employment with MAMA and supported her up to her
termination. See, e.g., Flynn Dep. 107:6-10, ECF No. 16-2 (Mr.
Nanartowich offered to put Plaintiff in corporate apartment);
id. 111:7-18 (Mr. Nanartowich offered cash advance to Plaintiff);
id. 118:19-121:3 (Mr. Nanartowich and Mr. Goldman offered to have
MAMA pay for counseling); Nanartowich Dep. 47:3-21, ECF No. 16-1
(Mr. Nanartowich recommended that MAMA provide Plaintiff with six
weeks of paid leave).
                       b. Mrs. Lee Goldman's statement


       Plaintiff s next argument is the Magistrate Judge wrongly

held that Mrs. Lee Goldman's statement regarding individuals with

PTSD was inadmissible hearsay. Objs. at 17-19. This objection is

addressed above. See supra Part II.A.

                               c. Temporal proximity

       Plaintiff asserts that the temporal proximity between                               her

termination and the disclosure of her PTSD diagnosis raises a fact

issue    that    precludes       summary     judgment.         Objs.     at     19.   As    a

preliminary      matter,       ^Mtjemporal      proximity,       standing       alone,     is

generally insufficient to establish                  a    jury    question      regarding

pretext." Johnson        v. United Airlines, Inc., No. 1:13-cv-00113,

2013    WL   3990789    at *6     (E.D.    Va.     Aug.   2,     2013)   (Hilton,       J.).

Therefore, even if Plaintiff could show temporal proximity between

disclosure of her PTSD diagnosis and her termination, it would be

insufficient, without more, to preclude summary judgment.

       Plaintiff has not, however, offered any persuasive evidence

of temporal proximity. MAMA               was    aware    of her     PTSD-symptomatic

behavior as early as 2014 and throughout 2015 to 2017. See supra

Part II.B.a. This fact undercuts her temporal proximity argument.

Furthermore, the timing of the password changes and Plaintiff's

early return to work is consistent with MAMA's termination of her

employment      for    those    reasons.     She    returned       to    work    from      her

scheduled leave on September 6. Nanartowich Dep. 53:15-17, ECF No.
16-1; Flores Dep. 26:8-14, ECF No. 16-4. Plaintiff changed the

password to her workstation computer on September 6. Flores Dep.

46:19-51:5, ECF No. 16-4; ECF No. 16-47 (service desk ticket). She

also changed the password to the TowneBank account on September 6.

Flores   Dep.   18:4-12,   ECF    No.   16-4;    ECF    No.     16-52    (TowneBank

activity log). MAMA terminated Plaintiff's employment on September

11. Nanartowich Dep. 53:18-22, ECF No. 16-1. Thus, her termination

is consistent with MAMA's stated reasons, rather than conduct which

MAMA had been aware of since as early as 2014. The existence of

this   ^'alternative    explanation     for     the    timing    of     plaintiff's

termination that is wholly consistent with defendant's reason for

terminating     plaintiff" further       undercuts      Plaintiff's      argument.

Watson V. Fairfax Cty., Virginia, 297 F. Supp. 3d 591, 604 (E.D.

Va. 2018) (Ellis, J.).

       Temporal proximity alone is not enough to survive summary

judgment. Moreover, Plaintiff does not offer persuasive evidence

of temporal proximity, and the actual temporal proximity of her

termination to the reasons for her termination by MAMA undercut

her argument and support that of MAMA. Accordingly, any objection

based on temporal proximity is OVERRULED.

                               d. The comparator

       The R&R cites to the fact that MAMA employed at least one

other employee with PTSD in support of the conclusion that the

Plaintiff   did   not   show    intentional     discrimination.         R&R   at   38.




                                        10
Plaintiff argues that ^Mi]t is not a defense to an ADA claim . .

. that an employer only discriminates against 50% of its PTSD

afflicted employees." Objs. at 20. This fact, however, is not a

""defense" to Plaintiff's claim. Rather, it is a fact that lends

further support to the conclusion that MAMA did not intentionally

discriminate against Plaintiff. Furthermore, Plaintiff does not

dispute   the fact.     To    the extent this is an             objection, it is

OVERRULED.


                       e. Letter of recommendation


     Plaintiff argues that MAMA's letter of recommendation for

Plaintiff       establishes    pretext.          Objs.    at   20.   According      to

Plaintiff, ""[t]he     tone,       tenor   and    substance    of    the   letter   is

utterly incompatible with what would be expected if an employee

were truly being terminated for tampering with bank accounts, etc."

Objs. at 20.

     The letter of recommendation does not establish pretext. The

letter    was    positive    and    did    not    refer   to   any   unsatisfactory

behavior. See EOF No. 33-2 {letter of recommendation). Plaintiff

is wrong, however, that to demonstrate pretext the letter ""would

have had to have explicitly stated that Flynn had no history of

tampering with workstation passwords or electronic banking logins,

nor of refusing to take as much vacation as directed." Objs. at 20.

To show pretext, a plaintiff must ""point to actual conflicting

explanations which relate to the core substance of the employer's



                                           11
articulated justification." Propst v. HWS Co., Inc.^ 148 F. Supp.

3d 506, 528 (W.D.N.C. 2015). Plaintiff cannot do that with respect

to    the    letter    of     recommendation.     The    letter,   while     generally

positive, does not conflict with the ""core substance" of MAMA's

reasons for termination. Id. Accordingly, Plaintiff's objection

based on the letter of recommendation is OVERRULED.


                      f. MAMA's conduct towards Plaintiff


       Plaintiff argues that the R&R wrongly characterized MAMA's

conduct      towards        Plaintiff.   Objs.   at     20-21;   see   R&R   at    38-39

(cataloging       MAMA's       favorable   conduct      towards    Plaintiff).      The

essence of Plaintiff's objection appears to be that MAMA could

have had ulterior motives for its favorable treatment of Plaintiff


during her employment. Yet Plaintiff does not offer any actual

evidence that MAMA's actions were motivated by ulterior reasons.

Moreover, she does not dispute the fact that MAMA provided her

with    favorable       treatment     during     her    employment,      knowing    that

Plaintiff suffered from PTSD-symptomatic behavior.'' She also does

not    dispute        the     legal   conclusion       that   favorable      treatment

undercuts an inference of intentional discrimination. See Moticka


V.    Week Closure          Sys., 183 F.    App'x      343,   353 (4th    Cir.    2006).




            See supra note 3.


                                           12
Plaintiff's speculation is not enough to meet her summary judgment

burden. Accordingly, this objection is OVERRULED.

                                 g. The legal standard

      The     next   section      in    Plaintiff's     Objections       discusses   the

applicable legal standard for reviewing a discrimination claim.

Objs.    at    21-22.      Plaintiff     cites   only      to   Reeves   v.    Sanderson

Plumbing      Prods.,      530   U.S.   133 (2000), in          this section.     It is

unclear whether Plaintiff is objecting to the legal standard in

the R&R. To the extent she is, the objection lacks merit. The R&R

correctly applied Reeves, and cited to it extensively. See R&R at

14, 24, 25, 29, 31, 38, 40, 41.

      It is true, as Plaintiff argues, that Reeves clarified that

''[i]n appropriate circumstances, the trier of fact can reasonably

infer from the falsity of the explanation that the employer is

dissembling to cover up a discriminatory purpose." Objs. at 21

(citing Reeves, 530 U.S. at 147). But Reeves also noted that

"[t]his is not to say that such a showing by the plaintiff will

always be adequate to sustain a jury's finding of liability."

Reeves,       530   U.S.    at    148   (emphasis     in    original).     Ultimately,

^Mw]hether judgment as a matter of law is appropriate in any

particular case will depend on a number of factors." Id.

        Plaintiff failed to offer evidence of direct discrimination

or   sufficient      evidence      to   meet   her   burden     under    the   McDonnell




                                            13
Douglas framework. Reeves is consistent with this conclusion. To

the extent this section is an objection, it is OVERRULED.

                             h. The Cox subpoena

      The   final    issue   the    court      must   address   is   Plaintiff's

introduction    of     new   evidence    on     August   27,    2019,   with   her

Objections to the R&R. As an exhibit to her Objections, Plaintiff

included a response to a subpoena from Cox Communications, Inc.

(^^the subpoena response"). ECF No. 60-1.^

      According to Plaintiff, the subpoena response shows ^^that the

computer that commanded the password change was a computer located

at ^Towne Bank Main,' not any computer in the custody or control

of   Flynn."   Objs.    at   8.    But   the    subpoena   response     does   not




     5 The court will consider the subpoena response, even though
it was submitted after the R&R was filed on July 30, 2019. But see
Virgin Enterprises Ltd. v. Virgin Cuts, Inc., 149 F. Supp. 2d 220,
223 (E.D. Va. 2000) (Friedman, J.) (''While there may be cases in
which the receipt of further evidence is appropriate, there are
substantial reasons for declining to do so as a general matter."
(quoting Morris v. Amalgamated Lithographers of America, 994
F.Supp. 161 (S. D.N.Y.1998))). The court also notes that the
subpoena response was submitted after the completion of all
discovery, as well as after the Final Pretrial Conference and Order
on April 19, 2019. See ECF No. 49. Moreover, the original trial
date of May 7, 2019, was set on November 9, 2018, by the Rule 16(b)
Scheduling Order. See ECF No. 8. The trial was removed from the
calendar by Order dated April 22, 2019, so that the Motion for
Summary Judgment could be addressed. See ECF No. 51. In other
words, all pre-trial matters in this case were concluded, the
Motion for Summary Judgment was set for ruling, and the case was
otherwise closed as ready for trial, when the subpoena response
was submitted to the court. In any event, the court has considered
it in addressing the R&R.



                                         14
contradict several key facts. First, Plaintiff's username was used

to    effect   the   password   change.      Indeed,   an    activity      log   that

TowneBank sent MAMA shows that the username cflynn9 changed the

password on September 6, 2017.® ECF No. 16-52. Second, TowneBank

told Ms. Flores and Mr. Nanartowich that Plaintiff changed the

password. Flores Dep. 18:4-12, 56:1-7, 58:2-60:5, ECF No. 16-4;

Nanartowich Dep. 60:8-61:5, 96:11-97:8, ECF No. 16-1. Finally, and

most importantly, MAMA genuinely believed that Ms. Flynn changed

the    password,     and   terminated    her    in   part    for    that    reason.

Nanartowich Dep. 96:9-97:8, ECF No. 16-1.

       mama's belief that Plaintiff changed the password, based on

information        provided     by      TowneBank,      is      a    legitimate,

non-discriminatory reason to discharge Plaintiff. See Pence v.

Tenneco Auto. Operating Co., 169 F. App'x 808, 811 (4th Cir. 2006)

(unpublished) ('MI]t makes no difference if the employee was in

fact guilty of misconduct; as long as the employer discharged the

employee because it honestly believed that the employee had engaged

in misconduct, then the employer has not discriminated on the basis

of disability."). Because the subpoena response does not challenge

the fact that MAMA believed Plaintiff changed the password, and

discharged her in part because of this reason, it does not provide

additional evidence of discrimination. Accordingly, to the extent



       ® Plaintiff testified that this was her username. Flynn. Dep
29:5-30:13, ECF No. 16-2.


                                        15
introduction of this new evidence constitutes an objection to the

R&R, the objection is OVERRULED.

                             C. Remainder of R&R


        The court has reviewed the remaining portions of the R&R to

which Plaintiff did not object for clear error, and finds none.

This includes any differences between Plaintiff's '"Facts" section

in her Objections, see Objs. at 2-14, and the factual findings in

the R&R, see R&R at 5-12, to which no specific objections were

filed.


                               III. CONCLUSION


      The court, having reviewed the record in its entirety and

having examined Plaintiff's Objections and made ^ novo findings

with respect thereto, does ADOPT AND APPROVE IN FULL the findings

and   recommendations   set    forth     in   the    R&R   of   the   United   States


Magistrate Judge, filed on July 30, 2019, EOF No. 56, with the

exception of one conclusion of law noted above, see supra Part

II.A.    This   conclusion    of   law   does       not    alter   the   outcome   or


recommendations of the R&R. Accordingly, Defendant MAMA's Motion

for   Summary   Judgment is GRANTED, and             Plaintiff's      Complaint is

DISMISSED WITH PREJUDICE. The parties' Request for Hearing, EOF

No. 40, is DENIED because a hearing is unnecessary to resolve the

Motion.




         See supra note 1 and accompanying text


                                         16
    The Clerk is DIRECTED to enter judgment in this case in favor

of the Defendant in accordance with this Memorandum Final Order.


The Clerk is further DIRECTED to send a copy of this Memorandum

Final Order to the parties.

    IT IS SO ORDERED.
                                      AC.
                                         atth


                        REBECCA BEACH SMITH
                        SENIOR UNITED STATES DISTRICT   JUDGE




January 1^, 2020




                               17
